     Case: 1:19-cv-06562 Document #: 12 Filed: 12/03/19 Page 1 of 1 PageID #:294

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Dona Andrea LLC
                                         Plaintiff,
v.                                                        Case No.: 1:19−cv−06562
                                                          Honorable Steven C. Seeger
Asclepius Laboratories, Inc., et al.
                                         Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, December 3, 2019:


        MINUTE entry before the Honorable Steven C. Seeger: Defendants unopposed
motion for extension of time to file an answer (Dckt. No.[10]) is hereby granted.
Defendants shall file an answer or otherwise plead by January 17, 2020. Mailed notice.
(jjr, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
